IN THE COURT OF COMMON PLEAS FOR THE STATE OF DELAWARE
IN AND FOR NEW CASTLE COUNTY

JEFFREY LOCKHART, )
)
Plaintiff, )
)
v. ) C.A. No. CPU4-17-001788
)
PROGRESSIVE NORTHERN )
INSURANCE COMPANY, )
)
Defendant. )
Joseph J. Longobardi, III, Esq. Donald M. Ransom, Esq.
Longobardi & Boyle, LLC Casan'no Christman Shalk
1_700 Augustine Cut-Off Ransom & Doss,'P.A.
Wilmington, DE 19803 1007 N. Orange St., Ste. 1100
Attorneyfor Plaintiff Wilmington, DE 19899

Attorneyfor Defendant

MEMORANDUM OPINION AND ORDER ON
CROSS-MOTIONS FOR SUMMARY JUDGMENT

RENNIE, J.

The issue before this Court concerns Whether an injured passenger has `a right to be
reimbursed for payment of medical bills under a non-relative’s automobile insurance policy. On
January 19, 2018, the Court heard Defendant’s Motion for Summary Judgment and Plaintijj”s
Counter-Motion for Summarjy Jua'gment. This is the Court’s decision on the cross-motions after
consideration of the pleadings, oral argument, and the applicable case law.

FACTUAL & PROCEDURAL HISTORY

At this phase of the proceedings, the Court Will briefly summarize the procedure and facts
relevant to the determination of this motion.

On February 28, 2017, Anita M. Byrd (“Ms. Byrd”) and Jeffrey Lockhart (“Plaintiff’) Were
traveling on 11th Street, crossing King Street in Wilmington, Delaware, When Ms. Byrd’s vehicle
Was side-swiped by a second vehicle Which protruded into her lane. At the time of this accident,
Ms. Byrd Was not driving her personal vehicle, Which is insured by Progressive Northem Insurance
Company (“Defendant”), but a rental vehicle registered in Pennsylvania.l Plaintiff, as a passenger,
avers that he suffered “serious and permanent injuries” as a result of the accident.2 Believing
himself to be a member of Ms. Byrd’s household, Plaintiff submitted medical bills to Defendant
for payment, pursuant to Ms. Byrd’s insurance policy Which granted Personal Injury Protection
(PIP) benefits.3 Defendant denied Plaintiff s claim for PIP benefits.4

On April 26, 2017, Plaintiff filed a complaint against Defendant for breach of contract and

bad faith stemming from its failure to pay his medical bills.5 Plaintiff requests the Court enter a

 

1 Progressive Northern Insurance Company (“Defendant”) authorized the use of a rental vehicle because Ms. Byrd’s
personal vehicle Was undergoing repairs.

2 Plaintiff s Complaint 115.

3 Id. 1110.

4 Id. 1112.

5 Id. 1118-15.

money judgment against Defendant for payment of Plaintiff’ s PIP benefits, pre- and post-judgment
interest, attomey’s fees, statutory interest, punitive damages, and costs.6

On July 5, 2017, Defendant filed an answer claiming insufficient knowledge or information
to form a belief as to the truth of most of the allegations Notwithstanding, Defendant admitted
that, at the time of the accident, Ms. Byrd was insured by Defendant, but denies that Plaintiff was
covered as a member of her household pursuant to the PIP policy. On January 5, 2018, Defendant
filed the instant Motion for Summary Judgment pursuant to Delaware Court of Common Pleas
Rule 56(c), asserting that Plaintiff possesses no contractual right under Ms. Byrd’s PIP policy and,
accordingly, a bad faith denial did not occur.7 On January 16, 2018, Plaintiff filed his Response
to Defendant’s Motion for Summary Judgment and Plaintifj"s Counter-Motion for Summary
Judgment.8 And, on January 18, 2018, Defendant filed its Response to Plaintiff’s Cross-Motion
for Summary Judgment.9

STANDARD OF REVIEW

“When opposing parties make Cross Motions for Summary Judgment, neither party will
be granted summary judgment unless no genuine issue of material fact exists and one of the parties
is entitled to judgment as a matter of law.”lo Court of Common Pleas Civil Rule 56(c) provides
that “[t]he judgment sought shall be rendered forthwith if the pleadings, depositions, answers to
interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 

6 Plaintist Complaint'.

7 Defendant Progressive Northem Insurance Company’s Motion for Summary Judgment (hereinafter “Defendant’s
Motion”).

8 Plaintiff’ s Response to Defendant’s Motion for Summary Judgment and Plaintiff’ s Counter-Motion for Summary
Judgment (hereinafter “PlaintifF s Response”).

9 Defendant Progressive Northem Insurance Company’s Response to Plaintiff’ s Cross-Motion for Summary Judgment
(hereinafter “Defendant’s Response”).

10 Gallaher v. USAA Cas. Ins. Co., 2005 WL 3062014, at *l (Del. Super. Nov. 14, 2005).

3

of law.”ll Diverging from the Superior Court’s Civil Rule 56(h), Court of Common Pleas’ Civil

Rule 56 adheres to the original approach of addressing cross-motions for summary judgrnent.12

The original approach to cross-motions for summary judgment, as previously articulated by the
Superior Court and currently followed by the Court of Common Pleas is as follows:

[T]he Court notes that where the parties have filed cross-
motions for summary judgment, as here, “the standard for summary judgment ‘is
not altered.’ ” “Moreover, the existence of cross motions for
summary judgment does not act per se as a concession that there is an absence of
factual issues.” “Rather, a party moving for summary judgment concedes the
absence of a factual issue and the truth of the nonmoving party's allegations only
for the purposes of its own motion, and does not waive its right to assert that there
are disputed facts that preclude summary judgment in favor of the other party.”
“Thus, the mere filing of a cross motion for summary judgment does not serve as a
waiver of the movant's right to assert the existence of a factual dispute as to the
other party's motion.”13
DISCUSSION

For the reasons discussed below, the Court finds for Defendant. Title 21 Del. C. § 2118(a)
provides:

No owner of a motor vehicle required to be registered in this State, other
than a self-insurer pursuant to § 2904 of this title, shall operate or authorize any
other person to operate such vehicle unless the owner has insurance on such motor
vehicle providing the following minimum insurance coverage. . . .14

Regarding the inclusiveness of insurance coverage, § 2118(a)(2)d states:

T he coverage required by this paragraph shall also be applicable to the
named insureds and members of their households for accidents which
occur through being injured by an accident with any motor vehicle other than a
Delaware insured motor vehicle while a pedestrian or while occupying any
registered motor vehicle other than a Delaware registered insured motor vehicle, in
any state of the United States, its territories or possessions or Canada.15

 

11 Ct. Com. Pl. Civ. R. 56(c).

12 Compare Ct. Com. Pl. Civ. R. 56 with Super. Ct. Civ. R. 56(h); see also Reybold Venture Grp. XVILLC v, Cresswell,
2014 WL 7010757, at *4 (Del. Super. Nov. 26, 2014) (“ ‘where the parties have
filed cross motions for summary judgment and have not presented argument to the Court that there is an issue of fact
material to the disposition of either motion, the Court shall deem the motions to be the equivalent of a stipulation for
decision on the merits based on the record submitted with the motions.’ ”) (quoting Super. Ct. Civ. R. 56(h)).

13 Capano v. Lockwood, 2013 WL 2724634, at *2 (Del. Super. May 31, 2013) (footnotes omitted).

14 21 Del. C. § 2118.

15 Id. (emphasis added).

Section 2118 does not define “members of their households.” However, the Delaware
Administrative Code has defined the phrase: “[f]or the purpose of this coverage members of the
owner's household shall be members of the named insured's immediate family not having a
separate household, and persons actually residing with and economically dependent upon
him/her.”16 The Insurance Commissioner has adopted and promulgated this regulation pursuant
to Titles 18, 21, and 29.17 Thus, as the regulation does not conflict with a relevant statute, the
regulation is legally binding.18

Tuming to the contract at issue, Part II of Ms. Byrd’s “Delaware Auto Policy”_i.e. Ms.
Byrd’s PIP policy_states:

If you pay the premium for this coverage, we will pay reasonable and necessary
covered expenses:
l. incurred as a result of bodily injury sustained by an insured person in a motor
vehicle accident; and
2. incurred within two years of the date of such motor vehicle accident.
[. . .]
ADDITIONAL DEFINITIONS
When used in this Part II:
[. . .]
2. “Insured person” or “insured persons” means:
a. you, a relative, or any other household resident who is economically
dependent on the named insured, when injured:
(i) as a pedestrian in an accident involving any land motor vehicle;
or
(ii) while occupying any registered motor vehicle other than a
Delaware registered insured motor vehicle. . . .19

Listed under the “GENERAL DEFINITIONS” section of the Delaware Auto Policy:

lO. “Relative” means a person residing in the same household as you, and related
to you by blood, marriage or adoption, and includes a ward, stepchild, or foster

 

16 18 Del. Admin. C. 603-6.0(6.3) (emphasis added).

17 See 18 Del. Admin. C. 603-1.0(1.1).

18 See Carroll v. Tarburton, 209 A.2d 86, 88 (Del. 1965) (“It is well-settled that the General Assembly may grant an
administrative agency the power to promulgate rules and regulations which have the effect of law in its area of
operation.”).

19 Defendant’s Motion, Exhibit C, at 7 (emphasis added).

child. Your unmarried dependent children temporarily away from home will
qualify as a relative if they intend to continue to reside in your household.

16. “You” and “your” mean: [. 1 .]
a. a person shown as a named insured on the declarations page; and
b. the spouse of a named insured if residing in the same household at the
time of the loss.20
In Defendant’s Motion for Summary Judgment, it asserts that Plaintiff does not meet the
definition of an “insured person” for PIP coverage under the PIP Policy and, therefore, he is not
entitled to reimbursement for medical expenses related to the accident.2l Defendant notes that
Plaintiff does not meet the definition of “you” or “relative” under the PIP Policy’s definition of
“insured person” because he is not named on the declarations page of the Delaware Auto Policy;
married to Ms. Byrd; related by blood or adoption; or her stepchild, foster child, or ward.22
Defendant also argues that Plaintiff cannot claim to be a “household resident” under the “insured
person” definition as he is not economically dependent on Ms. Byrd.23 Correspondingly,
Defendant asserts that the PIP Policy’s definition of “insured” does not violate 21 Del. C. §
2118(a)(2)d’s phrase “members of their household” because 18 Del. Admin. C. 603-6.0(6.3)
interprets §2118 as requiring economic dependency.24 Additionally, Defendant argues that it is
not liable for punitive damages or attomey’s fees since its denial of Plaintiff’ s rights under the PIP

policy was not based in bad faith, but on a reasonable contractual reason.25

 

20 Id., Exhibit C, at 2.

21 Defendant’s Motion 1]1.

22 Defendant’ s Motion 1]4. Defendant relies on Plaintiff s deposition testimony in which he avers that he is not included
on the declarations page, married to Ms. Byrd, or so related to her. Id., Exhibit B, at 12-13.

23 Defendant’s Motion 1]4.

24 Id.

25 Id. 1116-8 Defendant has requested punitive damages and attomey’s fees based on bad faith. Id. 1[1[13-15. However,
during the motion hearing, Plaintiff “conceded” his bad faith claims. To the extent such a claim remains, the Court
finds that Plaintiff has failed to establish that Defendant acted in bad faith when it denied Plaintiff PIP benefits. See
21 Del C. §2118B(d); Casson v. Nationwide Ins. Co., 455 A.2d 361, 368-69 (Del. Super. 1982). There simply is no
evidence that Defendant acted “vexatiously, wantonly, or for oppressive reasons.” Aj”ordable Autos, Inc. v. Dietert,
2016 WL 1169244, at *8 (Del. Super. Mar. 24, 2016) (internal quotation marks omitted). Therefore, the granting of
summary judgment in Defendant’s favor on this claim is appropriate.

6

Plaintiff disagrees, and argues that 21 Del. C. § 2118(a)(2)d does not require economic
dependency when defining “members of their households.”26 In Plaintiff s view, his Counter-
Motion for Summary Judgment should be granted because his living with Ms. Byrd for
approximately seven-and-a-half months before the accident is sufficient to satisfy the common
meaning of household member in the statute.27 Accordingly, he argues that the policy is “void and
unenforceable pursuant to judicial precedents and the statute [§ 21 18].”28 Plaintiff cites State F arm
Mutual Insurance Company v. Wagamon, and argues that the public policy underlying § 2118_
supporting the “class of victims which the statutes were designed to protect”_should be afforded
more weight in the Court’s final determination.29

Plaintiff also cites Bass v. Horizon Assurance Company and State F arm Mutual Automobile
Insurance Company v. Kelty as instructive precedent30 Plaintiff asserts Bass’ finding that a
Driving Under the Influence (“DUI”) exclusion violates public policy is analogous to this case’s

1 Plaintiff subsequently relies on Kelty to argue that when the language of the

factual posture.3
statute is unambiguous, the public policy behind the statute should provide further interpretive

guidance.32 In response to Plaintiff s Motion for Summary Judgment, Defendant argues that

 

26 Plaintiff’ s Response 1117-9.

27 Id. 1114-8. Based on the sections of Plaintiff’s deposition provided, the length of time Plaintiff had lived with Ms.
Byrd at the time of the accident is unclear. Id., Exhibit A, at 20. For reasons discussed infra, the length of time is
immaterial to the present adjudication

28 Ia'. 1]9.

29 Id. 1110 (quoting State F arm Mutual Ins. Co. v. Wagamon, 541 A.2d 557, 560 (Del. 1987)) (intemal quotation marks
omitted).

30 Id. 1113-18 (citing Bass v. Horizon Assurance Co., 562 A.2d 1194 (Del. 1988); State Farm Mut. Auto. Ins. Co. v.
Kelty, 126 A.3d 631 (Del. 2015)).

311a'.1[1]13-16.

32 Id. 1117-18 For reasons that will be discussed below, Plaintiff is incorrect State Farm Mut. Auto. Ins. Co. v. Kelty
stands for the opposite premise. See 126 A.3d 631, 639 (Del. 2015) (“As the Superior Court discussed, this Court has
struck down insurance coverage exclusions that were against public policy on multiple occasions, including in State
Farm v. Wagamon and Nationwide General Insurance Company v. Seeman. But those cases are distinguishable from
this one in that they involved exclusions that were contrary to the language of § 2118 or, where the statute was
ambiguous, did not accord with public policy as the Court could discern it from the insurance regime established by
the General Assembly.” (internal footnotes omitted)).

Plaintiff relies on case law that addresses exclusions which are not at issue in the present case.33

Defendant reasserts that the statute and administrative regulation support the PIP policy’s language
here.34

The Court agrees with Defendant’s position. The PIP policy accords with § 2118’s
language and the supporting administrative regulation’s definition of “members of their
households.” The Court takes a moment to note that the statutory and contractual interplay in the
case sub judice is unique. This is mainly because the insurance policy often specifically defines a
variant of “household members” according to the Insurance Commissioner’s regulation.35
However, “members of their households” was not defined within the PIP policy at issue here.
Instead, the PIP policy directly lifted the language of the regulation_i.e. “household resident who
is economically dependent on the named insured.” Perhaps because of this oddity, Plaintiff has
not expressly argued that the PIP policy’s language is ambiguous, instead arguing that the PIP
policy’s definition of “insured” creates a quasi-exclusion that violates Delaware law.36 Thus,
based on the issue as presented, the Court’s analysis will address whether § 2118’s language is
ambiguous and then consider whether the contractual language is ambiguous. Secondarily, the
Court will then determine if the policy’s language violates Delaware law.

Regarding statutory interpretation, The Delaware Supreme Court has stated:

lt is well-settled that unambiguous statutes are not subject to judicial interpretation
“If the statute as a whole is unambiguous and there is no reasonable doubt as to the
meaning of the words used, the court's role is limited to an application of the literal
meaning of those words.” Accordingly, the first step in any Statutory construction
requires us to examine the text of the statute to determine if it is ambiguous. Under

 

33 Defendant’s Response 111.

34 Id. 1111-5

33 See Ellis v. Travelers Ins. Co., 1994 WL 16398663, at *2 (Del. Super. Aug. 24, 1994); Lukk v. State Farm Mut.
Auto. Ins. Co., 2014 WL 4247767, at *1-2 (Del. Super. Aug. 29, 2014).

36 As it is not germane to the present issue, this Court will not address Plaintiff’s assertion at the motion hearing that
an insurance policy’s definition is regarded as an exclusion. Although, Plaintiff’ s argument appears dubious. See
Kelty, 126 A.3d at 637 n.22 (defining exclusion).

Delaware law, a statute is ambiguous if: first, it is reasonably susceptible to
different conclusions or interpretations; or second, a literal interpretation of the
words of the statute would lead to an absurd or unreasonable result that could not
have been intended by the legislature37

Section 2118 is not ambiguous. The phrase “members of their households” is neither susceptible
to different interpretations, as it is defined by regulation, nor does a literal interpretation of the
phrase lead to an absurd result.38 Therefore, similar to a Court finding a statute unambiguous based
on a common dictionary definition, 18 Del. Admin. C. 603-6.0(6`.3) provides the necessary support
for the phrase’s commonality under the law.39

Tuming to the PIP policy, the Court’s analysis of an insurance policy is governed by
contractual interpretation principles.40 Hence, the primary question is whether the language is
ambiguous.41 The Delaware Superior Court has opined,

In interpreting an insurance policy, this Court must respect clear and unambiguous

language. If parties dispute the terms of an insurance policy, the Court must treat

such dispute as a matter of law and interpret the policy in a common sense manner,

allowing each term its plain meaning within the contract. Ambiguity in a contract

exists only when the language allows more than one interpretation The Court will

not create an ambiguity to allow further interpretation since/doing so potentially

creates a new contract not agreed to by the parties.42

First, the Court finds that the phrase “household resident who is economically dependent”

is not ambiguous. The terms which make up the phrase do not stn`ke the Court as susceptible to

 

37 Leatherbury v. Greenspun, 939 A.2d 1284, 1288 (Del. 2007) (footnotes omitted) (quoting In re Adoption of
Swanson, 623 A.2d 1095, 1096_97 (Del. 1993); Newtowne Village Serv. Corp. v. Newtowne Road Dev. Co., 772 A.2d
172, 175 (Del. 2001); Grand Ventures, Inc. v. Whaley, 632 A.2d 63, 68 (Del. 1993)).

33 See 18 Del. Admin. C. 603-6.0(6.3) (“For the purpose of this coverage members of the owner's household shall be
members of the named insured's immediate family not having a separate household, and persons actually residing with
and economically dependent upon him/her.”).

39 See Leatherbury, 939 A.2d at 1288-89. To the extent an argument exists that a regulation is insufficient to provide
a common statutory definition, the Court’s analysis of the PIP policy’s terms infra apply with equal force to § 2118.
40 Nationwide Mut. Ins. Co. v. Starr, 575 A.2d 1083, 1086 (Del. 1990).

41 Emmons v. Hartford Underwriters Ins. Co., 697 A.2d 742, 747 (Del. 1997) (“An insurance policy ‘must be
interpreted in a common sense manner, giving effect to all provisions so that a reasonable policyholder can understand
the scope and limitation of coverage.’ ”); accord Nationwide Mut. Ins. Co. v. Hockessin Constr., Inc., 1996 WL
453325, at *2 (Del. Super. May 15, 1996).

42 Adams-Baez v. Gen. Accident Co., 2005 WL 2436220, at *1 (Del. Super. Sept. 30, 2005) (footnotes omitted).

9

competing “reasonable interpretations.”43 Delaware courts have held that “resident of the
household” is unambiguous_“one who dwells or has an abode under the same roof as the named
insured for a duration of sufficient length so that the occupiers can be said to compose a family.”44
The Court sees no reason why repositioning “resident” and “household,” as in the present case,
would obfuscate the phrase’s meaning. Delaware case law has similarly regarded “economically
dependent” as clear on its face.45 For the remaining skeptic, BLACK’S LAW DICTIONARY defines
“economics” as the “social science dealing with the production, distribution, and consumption of
goods and services,” and “dependent” as “[o]ne who relies on another for support; one not able to
exist or sustain oneself without the power or aid of someone else.”46 The Court is not certain, and
Plaintiff has failed to explain, how the PIP policy’s language could have been plainer. Therefore,
the Court will not reinterpret the contract to fit Plaintiff’s agenda, “destroy[ing] or twist[ing] the
words under the guise of construing them.”47

Second, the PIP policy’s language does not violate Delaware law. Section 2118(a)(2)d’s
broad statutory phrase, “members of their households,” as defined by regulation, rests in harmony
with the PIP policy. Indeed, the language found in 18 Del. Admin. C. 603-6.0(6.3) and the PIP

policy’s language are near mirror images of one another. Thus, this Court declines to “distort” the

policy’s plain language to “reach [Plaintiff’ s] desired result.”48

 

43 Allstate Ins. Co. v. Laurenzi, 2003 WL 22853529, at *2 (Del. Super. Nov. 28, 2003) (quoting Temple v. The
Travelers Indemnity Co., 2000 WL 33113814, at *1 (Del. Super. Nov. 30, 2000)).

44 See, e.g., Engerbretsen v. Engerbretsen, 675 A.2d 13, 19 (Del. Super. 1995), aff'd, 676 A.2d 902, 1996 WL 69827
(Del. Feb. 8, 1996) (TABLE) (adopting the definition of the Nebraska Supreme Court in Amco Ins. Co. v. Norton, 500
N.W.2d 542, 546-47 (Neb. 1993)) (internal quotation marks omitted). While Engerbretsen concerned interpretation
of a homeowner’s policy, the court relied on automobile insurance policy cases. Engerbretsen, 675 A.2d at *19-20
(finding no reason to draw a distinction between the two policies).

43 See generally Lukk, 2014 WL 4247767 (Del. Super. Aug. 29, 2014); Lukk v. State Farm Mut. Auto. Ins. Co., 2014
WL 7715586 (Del. Super. Dec. 22, 2014).

46 BLACK’s LAW DICTIONARY at 470, 552 (8th ed. 2004).

47 Lank v. Moyed, 909 A.2d 106, 110 (Del. 2006) (intemal quotation marks omitted).

48 Id. (internal quotation marks omitted).

10

Because the Court finds that the PIP policy is harmonious with Delaware law, Plaintiffs
public policy arguments are without merit.49 lf the PIP policy and § 2118 conflicted, or ambiguity
existed, then turning to the public policy underlying the statute for guidance would be
appropriate.30 In fact, the case law which Plaintiff relies on for his public policy rationale support
this position In Wagamon and Bass, the Delaware Supreme Court contemplated public policy
only after deeming the insurance policy provisions at issue to conflict with Delaware law.31
Likewise, in Kelty, the Supreme Court reversed the Delaware Superior Court for the latter’s
contemplation of public policy when a conflict did not exist.52 This analytic process is intuitive;
if no conflict exists_as in the present case_then the Court has no reason to question the plain
language of the contract.

Based on the unambiguous language of the PIP policy, Defendant has satisfied its burden
under the summary judgment standard. In preparation for trial, Plaintiff was deposed in this case
at Defense counsel’s law office on September 26, 2017.33 Mr. Longobardi, Esq. and Mr. Ransom,

54

Esq. were present, as well as a registered professional reporter and notary public. During his

 

49 See Barone v. Progressive Northern Ins. Co., 2014 WL 686953, at *4 (Del. Super. Jan. 29, 2014) (“Plaintiffs make
a number of public policy arguments in support of their contention . . . . The Court previously concluded, and now
reiterates, that the statutory and policy language at issue clearly and unambiguously preclude Plaintiff from recovering
. . . . As a consequence, the Court shall not consider Plaintiffs' public policy arguments.” (footnotes omitted)).

30 See State Farm Mut. Auto. Ins. Co. v. Kelty, 126 A.3d 631, 641 (Del. 2015) (“Rather, the appropriate analysis to
determine if coverage limitations or exclusions are valid is to start with the language of the statute, and only if it is
ambiguous, to consider relevant public policy.”); Progressive Northern Ins. Co. v. Mohr, 47 A.3d 492, 500 (Del. 2012)
(delving into legislative intent and public policy concerns of 21 Del. C. § 2118(a)(2)(e) because the Court deemed the
statute ambiguous).

31 See State Farm Mutual Ins. Co. v. Wagamon, 541 A.2d 557, 560-62 (Del. 1987); Bass v. Horizon Assurance Co.,
562 A.2d 1194, 1197 (Del. 1988). Although Plaintiff does not rely on Wagamon for its factual posture, the Court
notes that the case is not analogous. 541 A.2d at 558 (finding that a household exclusion, which prevented the mother
of the insured from asserting a bodily injury claim even though she resided with the insured, was invalid). Similarly,
Bass is factually inapposite.

32 See Kelly, 126 A.3d at 639-41 (“where the language of the statute itself is unambiguous in requiring only $15,000
in minimum coverage, it would be error to interject our own view of what Delaware policy should be when the General
Assembly has made its intentions clear.”). This Court also notes that Kelty is factually inapplicable

33 Defendant’s Motion, Exhibit B, at 1. Both Plaintiff and Defendant rely on Plaintiff"s deposition testimony in their
pleadings. Defendant’s Motion, Exhibit B; Plaintist Response, Exhibit A.

34 Defendant’s Motion, Exhibit B, at 1.

11

deposition, Plaintiff testified that he lived with Ms. Byrd at the time of the accident,55 He
unequivocally stated that he is neither related to Ms. Byrd nor economically dependent on her.56
He further testified that he and Ms. Byrd are boyfriend and girlfiiend, but he is “[i]n the process
of proposing.”57 Plaintiff’s arguments rely heavily on his relationship status with Ms. Byrd and
their cohabitation Yet, Plaintiff’s future intentions are not pertinent to determining PIP benefits
under the policy. And while Plaintiff’ s status as a resident is relevant to determining who receives
PIP benefits, it is insufficient on its own to justify awarding PIP benefits.58 Therefore, Plaintiff’s
testimony satisfies the standard of summary judgment as there remains no material issue of fact
for the factfinder to resolve at trial. Plaintiff is not an “insured person” under Ms. Byrd’s PIP
policy.
CONCLUSION

For the reasons stated above, Defendant’s Motion for Summary Judgrnent is GRANTED

and Plaintiff’s Cross-Motion for Summary Judgment is D NIED.

IT IS SO ORDERED this 19th day of March, 2018.

    

l~f..-_. ¢

-. l
n)K.Rennie,Judge a

 

33 Plaintiff’ s Response, Exhibit A, at 14-15,19-20.

36 Defendant’s Motion, Exhibit B, at 12-13, 17.

37 Id. at 11-12. Plaintiff indicated that he is “ ‘in the process’ ” of purchasing the engagement ring and is waiting for
the perfect time to propose to her-ideally before his birthday. Id.

38 F or example, in Ellis v. Travelers Ins. Co. the court was mainly focused on the definition of a “resident” because
Defendant challenged the awarding of No Fault and Underinsured Motorist coverage to Plaintiff based on his
residency. 1994 WL 16398663, at *1-2.

12